Citation Nr: 0122028	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  95-14 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.  

3.  Entitlement to an increased evaluation for a laceration 
scar and calluses on the plantar surface of the metatarsal 
phalangeal joint of the right foot with clawing of the 
second, third and fourth toes, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	David L. Bourgoin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1967 to June 1969.  He was awarded the Vietnam 
service medal.  

Prior to his relocation to Honolulu, Hawaii the development 
of the present issues on appeal was undertaken within the 
jurisdiction of the Oakland, California RO based on the 
veteran's residence.  

In July 1998 the Board of Veterans' Appeals (Board) denied 
the claims of entitlement to service connection for a 
psychiatric disorder, and an increased evaluation for a 
laceration scar and calluses on the plantar surface of the 
metatarsal phalangeal joint of the right foot with clawing of 
the second, third and fourth toes.  The claimant appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).

While the case was pending at the Court, the VA Office of the 
General Counsel and the veteran's representative requested 
that the Court vacate the July 1998 decision. The Court 
granted the request in October 2000 and remanded the case to 
the Board for compliance with the directives that were 
specified by the Court.

In an April 2001 statement the veteran's representative 
raised the issue of entitlement to a total disability 
evaluation for compensation purposes on the basis of 
individual unemployability (TDIU).  As this issue has been 
neither procedurally developed nor prepared for appellate 
review, and is not inextricably intertwined with the issues 
on appeal, the Board is referring it to the RO initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for 
schizophrenia and an increased evaluation for a laceration 
scar and calluses on the plantar surface of the metatarsal 
phalangeal joint of the right foot with clawing of the 
second, third and fourth toes are addressed in the remand 
portion of the decision.


FINDING OF FACT

The veteran did not engage in combat in service, and the 
competent, credible, and probative evidence of record does 
not corroborate any in-service stressor to support a 
diagnosis of PTSD related to service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 1991 & Supp. 2000);  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (codified as amended at 38 U.S.C. §  5107);  
38 C.F.R. § 3.303(d), 3.304(f) (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A historical review of the record discloses that the 
veteran's service medical records show a normal psychiatric 
evaluation in June 1967, for purposes of entrance onto active 
duty.  No pertinent psychiatric complaint was noted.  During 
service he gave a preservice history of psychiatric problems 
that were attributed to an emotionally unstable personality 
in service.  He was considered unfit for further active 
service and was discharged.  The June 1969 separation 
examination report shows the psychiatric evaluation was 
normal.

The voluminous post service medical data primarily consisting 
of VA medical records including a report of VA general 
medical examination with psychiatric evaluation dated in 
November 1969, and subsequent psychiatric examination reports 
are silent for PTSD until probable PTSD was recorded 
following a July 1992 mental status evaluation.

In statements from the veteran's mother and former mother-in- 
law it was essentially noted that the veteran displayed no 
behavioral problems until he came back from service.

An August 1992 follow-up comprehensive psychological 
evaluation report shows that the PTSD scale was not in the 
range that was typical of the disorder, nor was the profile 
characteristic of PTSD symptomatology.  

A January 1996 VA psychiatric examination report shows that 
the veteran reported joining the service in 1967, after 
dropping out of college.  He noted that during boot camp his 
company commander literally slapped him around several times 
and called him names including "smart" because he scored 
very well on his examinations.  He noted that after boot camp 
his first duty assignment was parachute rigger.  Later, he 
became an aircraft mechanic.  He was sent to Vietnam on an 
aircraft carrier as a flight attendant and mechanic.  He 
found the work was very stressful.  He stated he was on duty 
12 hours, and off duty 12 hours almost 7 days per week.  It 
was his job to change the liquid oxygen bottles and get the 
planes ready for duty.  He stated that his quarters were 
small and dirty and that he was frightened a lot during this 
time.  

The veteran indicated that the reason for being frightened 
was that he had heard that several cables had been snapped 
when a plane returned to the carrier and killed some of the 
other servicemen.  He noted one time almost walking into the 
propellers of a plane, and felt paranoid because the other 
servicemen were watching him and not talking to him about it.  
He did not hear because he was wearing mufflers.  He 
indicated that one of the pilots was killed and his body was 
brought on board, but he had had no direct contact with the 
event.  

He reported that his ship did not receive any direct incoming 
fire, although there was an alert once because they were 
under helicopter attack.  The examiner noted that apparently 
the veteran never actually saw or heard any gunshot fired 
while on active duty.  It was noted that his current symptoms 
included nightmares about dying although none were related to 
what occurred on active duty.  He referred to a pre-history 
of stressful family fights.  

Following a mental status evaluation, the examiner's 
conclusion was that there was not enough evidence of a 
diagnosable PTSD, although there were a few overlapping 
symptoms that could be confused for it.  More specifically, 
the examiner's discussion showed that what was missing in the 
veteran's history was any possible stimulus to have developed 
into PTSD, and furthermore he did not have an adequate amount 
of symptoms.  The examiner noted reviewing the veteran's 
claims file in addition to examining him.

In January 1997 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

A December 1997 VA psychiatric examination undertaken by two 
board certified psychiatrists shows that they reviewed the 
pertinent medical records in the extensive claims folder, as 
well as the veteran's medical record from the Honolulu VA 
clinic.  

It was noted that the veteran reported first having contact 
with a psychiatrist on active duty after leaving Southeast 
Asia.  He stated that he was working at his usual occupation 
maintaining ejection seats and air-conditioning on aircraft 
when his "mind snapped".  He was not able to work and felt 
confused.  He noted that he was eventually discharged as 
unsuitable for duty.  He stated he was isolated in the Navy 
and had only one friend.  He distrusted all others although 
he had good friends in high school.  He stated having seen a 
psychiatrist in service and having been diagnosed with a 
personality disorder.  He was then given an administrative 
discharge.  His next contact with a psychiatrist was in 1973, 
after going through a divorce.  

Following a mental status examination both psychiatric 
examiners were in agreement that there are no past or current 
symptoms compatible with PTSD under DSM-IV.


Criteria

Duty to Assist

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 VCAA of 2000 (November 9, 2000; 114 Stat. 2096) 
be codified at 38 U.S.C.A. § 5103(a).  This law eliminates 
the well-grounded requirement and amplifies the duty to 
notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA of 2000, signed into 
law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  VCAA 
of 2000, signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  VCAA of 
2000 signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  VCAA of 2000, signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(b)(3).  Current law 
more specifically provides that the assistance provided by 
the Secretary shall include obtaining the following records 
if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5103A(d).  

VCAA of 2000, signed into law November 9, 2000, alters former 
38 U.S.C.A. § 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

VCAA of 2000, signed into law November 9, 2000, codified at 
38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  



Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in fine of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).

Establishing service connection for PTSD requires (1) a 
current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).  The evidence required to support the 
occurrence of an in- service stressor varies "depending on 
whether or not the veteran was 'engaged in combat with the 
enemy' . . . . Where . . . VA determines that the veteran did 
not engage in combat with the enemy . . . the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor." Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  The requisite additional evidence may be 
obtained from sources other than the veteran's SMRs.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 
228 (Fed. Cir. 1997) (table).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version more favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d) (2000).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (2000).




Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999); Collette v. Brown, 82nd 
F.3d, 389 (Fed. Cir. 1996).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107).



Analysis

Duty to Assist

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issue of entitlement to service 
connection for PTSD.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  Accordingly, the Board 
finds that the veteran is not prejudiced by the Board 
entering a decision at this time since remanding this case 
would be superfluous and serve no useful purpose.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that a variety of extensive medical records 
have been associated with the veteran's claims folder.  

They include the veteran's service medical records and VA 
medical records including reports of comprehensive VA 
psychiatric examinations in January 1996 and December 1997 
with addendums, and a transcript of testimony before a 
hearing officer at the RO in January 1997. 

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim at this time.  
Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.



Service Connection

A historical review of the record shows that entitlement to 
service connection for PTSD was denied by prior unappealed RO 
rating decisions of October 1983 and December 1988.  PTSD was 
not shown by the medical evidence of record.

The present issue appeal arose from an RO rating decision in 
December 1993.  The record shows that the evidence submitted 
since December 1988 included for the first time an impression 
of probable PTSD on a VA mental status evaluation in July 
1992.  Prior to that time the record was silent for any 
mention of PTSD.  The RO undertook a de novo review of the 
merits of the veteran's claim as the July 1992 medical record 
sufficiently constituted new and material evidence for 
reopening the claim of service connection for PTSD.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a).  

The Board notes that the medical evidence include a July 1992 
VA clinical record reflecting a nondefinitive impression of 
probable PTSD as shown following a brief mental status 
interview. 

However, the other records reflect that the veteran does not 
have PTSD under either criteria cited above.  The report of a 
comprehensive psychological evaluation of the veteran 
conducted in August 1992 shows the PTSD scale was not in the 
range typical of that disorder, nor was the profile 
characteristic of PTSD symptomatology.  

Similarly, the report of a January 1996 VA psychiatric 
examination with benefit of review of the veteran's claims 
file failed to show sufficient stressors to support the 
diagnosis of PTSD.  Specifically, it was noted that there was 
not enough evidence of a diagnosable PTSD, although there 
were a few overlapping symptoms that could be confused for 
it.  

Moreover, the examiner's discussion showed that what was 
missing in the veteran's history was any possible stimulus to 
have developed into PTSD, and furthermore he did not have an 
adequate amount of symptoms.  



Significantly, a report of a December 1997 VA psychiatric 
examination undertaken by two board certified psychiatrists, 
with benefit of review of the veteran's claims file, medical 
records and examination of the veteran, shows that both 
examiners were in agreement that there are no past or current 
symptoms compatible with PTSD under DSM-IV.

The Board notes that the VA examiners based their opinions 
not only on comprehensive mental status examinations of the 
veteran, but also on extensive diagnostic testing.  
Furthermore, the VA examination reports contain substantially 
more history and findings that the relatively short July 1992 
mental status interview.  

The veteran presently maintains that he has PTSD as a 
consequence of service.  The Court has held that while a lay 
person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In view of the fact that PTSD is not shown, the Board notes 
that the provisions of 38 U.S.C.A. § 1154(b) have no bearing 
on the outcome of this case. 

Overall, the preponderance of the evidence shows that the 
veteran does not have PTSD.  Accordingly, the Board concludes 
that there exists no basis upon which to predicate a grant of 
entitlement to service connection for PTSD.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

During the appellate period the veteran underwent a VA 
psychiatric examination in January 1996 at which time the 
examiner opined that in reviewing the veteran's claims file, 
he found it was very likely that what was determined as a 
personality disorder in service represented early symptoms of 
schizophrenia. 

Based upon the above cited competent medical opinion first 
suggesting the presence  of a schizophrenic process at time 
coincident with active service, the RO in February 1996, 
undertook a de novo review of the merits of the veteran's 
claim as the recent medical opinion sufficiently constituted 
new and material evidence for reopening the claim of 
entitlement to service connection for schizophrenia.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a).

Subsequently received into the record was a special VA 
examination report dated in December 1997, by a board of two 
psychiatrists.  The examiners agreed that it was more likely 
than not that the veteran's diagnosed personality disorder 
early in service reflected early symptoms of schizophrenia 
rather than a personality disorder.

In a follow-up addendum dated in March 1998 the VA 
psychiatric examiners noted having independently reviewed the 
record, and finding that there was no evidence that the 
veteran was actually schizophrenic (psychotic) prior to 
entering service.  



However, it was more likely than not that he had non-
psychotic prodromal (premonitory) symptoms of schizophrenia 
prior to and during service which were previously diagnosed 
as a personality disorder.

Moreover, it was found that there was no clear evidence that 
the veteran was psychotic during service, although he did 
state that his "mind snapped" therein.  It was noted that 
there was evidence that he became psychotic after service 
discharge. 

In a follow-up addendum dated in March 1998, the board of two 
VA psychiatric examiners opined that it was more likely than 
not that the psychiatric disorder in service did not 
represent a permanent aggravation of the veteran's 
psychiatric condition.  However, it was at least as likely 
that the psychiatric disorder in service represented an acute 
exacerbation of an evolving psychiatric condition.

The Board notes that the above VA psychiatric examinations 
fail to provide the etiology and date of approximate onset of 
a recognized schizophrenia disability within the criteria of 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  Moreover, the VA psychiatric examinations fail to 
provide a supporting rationale for any expressed opinion.  
Additionally, the opinions expressed somewhat contradict each 
other and are inconclusive, and certainly not sufficiently 
definite for the purpose of the present review.

Accordingly, the RO should afford the veteran a 
contemporaneous, comprehensive special psychiatric 
examination to adequately address the etiology of 
schizophrenia and date of approximate onset, as well as 
provide an opinion as to whether it is at least as likely as 
not that schizophrenia arose from or was aggravated by any 
event, circumstance, injury or disease during active service 
with supporting rationale.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).




With respect to the veteran's claim of entitlement to an 
increased evaluation for service-connected laceration scar 
and calluses on the plantar surface of the metatarsal 
phalangeal joint of the right foot with clawing of the 
second, third and fourth toes, the Board notes that years 
have passed since he was last afforded a comprehensive 
orthopedic examination to determine the nature and extent of 
severity of such disability.  

Moreover, the Board notes that an evaluation of the level of 
disability includes application of diagnostic codes referable 
to limitation of motion.  The Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000).  The examinations of record are lacking in this 
regard, thereby warranting a current comprehensive 
examination.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development.

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of 
psychiatric and service-connected right 
foot symptomatology. 

After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a VA special psychiatric 
examination of the veteran including on a 
fee basis if necessary by a panel of two 
board certified psychiatrics who have not 
previously examined him to ascertain the 
nature, extent of severity, etiology and 
date of approximate onset of 
schizophrenia utilizing the 4th edition 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV). 

The claims file and a separate copy of 
this remand must be provided to the 
examiners for review prior and pursuant 
to conduction and completion of the 
examination.  

The examiners must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

It is requested that the psychiatric 
examiners reach a consensus, if possible 
and give an opinion as to whether it is 
at least as likely as not that 
schizophrenia originated coincident with 
active service, or if pre-existing 
service, was aggravated therein by any 
event, circumstance, injury or disease 
during active service.  The examiners 
should determine the approximate date of 
onset.  If the examiners determine that 
schizophrenia preexisted active duty, 
then they should provide an opinion as to 
whether schizophrenia increased in 
severity in active service beyond natural 
progress of the psychiatric disability.  
The examiners should consider the VA 
psychiatric examination reports of 
January 1996 and December 1997, with 
addendums in March 1998 in their 
deliberations of this matter.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.  

4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature 
and extent of severity of his service-
connected laceration scar and calluses on 
the plantar surface of the metatarsal 
phalangeal joint of the right foot, with 
clawing of the second, third and fourth 
toes.  


The claims file, copies of the criteria 
under 
38 C.F.R. §§ 4.40, 4.45, 4.59, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.

The examiner should determine the extent 
and degree of severity of the veteran's 
service-connected laceration scar and 
calluses on the plantar surface of the 
metatarsal phalangeal joint of the right 
foot with clawing of the second, third 
and fourth toes, as opposed to symptoms 
associated with any other identified 
coexisting right foot disability for 
which service connection is not in 
effect, if possible.  

The examiner should be requested to 
report range of motion and degrees of arc 
in all planes with an explanation as to 
what is normal range of motion of the 
right foot.  All findings and diagnoses 
should be reported in detail.

The examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss. 

The examiner should carefully elicit all 
of the veteran's subjective complaints 
and then offer an opinion as to whether 
there is adequate pathology present to 
support the level of each of the 
veteran's subjective complaints. Any loss 
of range of motion is to be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  

It is requested that the examiner also 
provide explicit responses to the 
following questions:

(a) Does the service-connected right foot 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected right foot 
disability 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiner should comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in the civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner must 
so state.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected right foot disability , or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the right foot disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity of 
the service-connected right foot 
disability, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected right foot disability.  If the 
functional impairment cannot be 
dissociated, the examiner should so 
indicate.

Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The RO must 
also review the claims file to ensure 
that all notification and development 
action required by the VCAA of 2000, Pub. 
L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied. 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for schizophrenia, and 
an increased evaluation for service-
connected laceration scar and calluses on 
the plantar surface of the metatarsal 
phalangeal joint of the right foot with 
clawing of the second, third and fourth 
toes with documentation of the 
applicability of the criteria under 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59 
(2000).  

In the process, the RO should give due 
accord and consideration to the points 
that were noted by the veteran's 
representative and the Office of General 
Counsel in the joint motion that the 
parties filed in October 2000, which was 
incorporated in the Court's order later 
that month and which has been associated 
with the veteran's claims folder.  The 
rationale for the decision, whether 
favorable or unfavorable to the veteran, 
should be clearly explained, citing to 
all governing legal authority and 
precedent, and the veteran and his 
representative should be provided 
appropriate notice of the decision.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until he is notified by the RO; however, the veteran is 
advised that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



